DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of amendment and  remarks filed on 10/25/21 and IDS filed on 10/27/21. Claims 4-6 are cancelled as per applicants amendment dated 10/25/21
Status of claims
Claims 1-3 and 8-23 are pending in the application. 
 Claims 4-7 are cancelled.
Claims 8, 10 and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/12/20.
Claims 1-3,9, 11-18 and 23 are examined in the application and the generic claim is examined to the extent that it reads on “l-Hydroxy-4-methyl-6-(2,4,4-trimethylpentyl)-2-pyridone (monoethanolamine salt) “drawn to a substituted or unsubstituted 2-pyridinol N-oxide   ; “Diethylenetriaminepentakis (methylenephosphonic acid) (DTPMP)” “drawn to iron chelator and “rinse-off shampoo composition” drawn to hair composition.
Information Disclosure Statement
	Applicants are notified that the NPL reference which is “All office actions in 17/326,381, see PAIR” has been crossed out since it is a new case and has not been docketed as of 1/24/22 and there are no office actions.
The following rejection is maintained.
Claim Rejections - 35 USC § 103
Claims 1-3, 9, 11-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of   WO 2017/097817 (‘817) and U. S. Patent 4,220,548 (‘548) and US 2013/0333715 (‘715).
WO ‘817 teaches shampoo compositions (claimed hair care compositions, claims 1-7, 9, 11-18 and 23) and under example 46 teaches:

    PNG
    media_image1.png
    237
    573
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    357
    512
    media_image2.png
    Greyscale


The above example teaches “l-Hydroxy-4-methyl-6-(2,4,4-trimethylpentyl)-2-pyridone (monoethanolamine salt) “ and this is known as piroctone olamine ( claims 1, 4 and 6; see page 32 of the specification under 1).  The amount is 1.5 % and this is within “from about 0.1 to about 10%” of claim 1, and within “from about 0.3 to about 3%” of claim 11 and within “from about 0.5 to about 2%” of claim 12.  WO document at page 40 teaches adding cosmetic component like anti-dandruff agents and also sequestering agent like EDTA. Sequestering agents are also chelants. The above example has surfactant, which is sodium laureth sulfate drawn to detersive surfactant of clai8m 18 and the amount is 15% and this is within 5-45%. Example teaches 69.3 % water (claim 1) and WO document at page 31, line 31 teaches the amount of water, which is 80-95 % ( claim 18).
WO document at page 2 teaches:

    PNG
    media_image3.png
    537
    572
    media_image3.png
    Greyscale

		WO at ll. 16-18 teaches anti-dandruff agents to be included in the shampoo compositions (climbazole (claim 18) and teaches claimed species under (a) as anti-dandruff agent, which is piroctone olamine.
Patent ‘548 teaches shampoo compositions and under claim 11, claims commonly used ingredients and this includes chelator.
Both the documents teaches adding chelator or sequestering agents to shampoo compositions.
(elected species).
US ‘715 teaches shampoo compositions and teaches using a chelant, detersive surfactant and a cationic polymer and a carrier. US ‘715 at ¶¶ [0003-0005] teaches:

    PNG
    media_image4.png
    652
    443
    media_image4.png
    Greyscale


US ‘715 ¶ [0025] teaches:

    PNG
    media_image5.png
    123
    439
    media_image5.png
    Greyscale

US ‘715 under table 1 teaches:

    PNG
    media_image6.png
    564
    503
    media_image6.png
    Greyscale


Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the composition of  WO having the anti-dandruff agent which  is piroctone olamine in the shampoo compositions the chelator which is DTPMP taught by US ‘715 in view of both WO and patent ‘548 teaching chelators are commonly used in the shampoo compositions with the reasonable expectation of success that the modified shampoo compositions are also useful for cleaning the hair and provide anti-dandruff properties and the chelator DTPMP does not reduce the cleansing properties of hair when used with hard 
Regarding the limitations directed to “wherein the combination of the iron chelator and the substituted or unsubstituted 2-pyridinol-N-oxide material has a modified fractional inhibitor concentration” of claims 1 and 15-17  it is the examiner's position that these limitations would be intrinsic properties of the composition because  the combination of WO  and US ‘715 teaches the shampoo composition with the same components as the instant application. According to MPEP 2112.02, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present as In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Thus, burden shifts to applicant to show unexpected results by declaration or otherwise as In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
Response to Arguments
Applicant's arguments filed 10/25/21 have been fully considered but they are not persuasive.
Applicants  argue that  there is no motivation to combine  '817 and '548 and '715, wherein one would arrive at the surprising results of the present invention, at pages 26-30 in Table 2 above and in the Specification. The Office Action fails to point to disclosure in the combination of '817 and ‘548 and'715 from about 0.1% to about 10% of a substituted or unsubstituted 2-pyridinol- N-oxide material and from about 0.01%to about 15% of an iron chelator wherein the combination of the iron chelator and the substituted or unsubstituted 2-pyridinol-N-oxide

demonstrating the modified fractional inhibitory concentrations of combination of 1-
hydroxy-4-methy1-6-(2,4,4-trimethylpentyl)-2-pyridone monoethanolamine salt and
DTPMP and thus a higher level of efficacy for this combination of material.
In response to applicants argument that the cited art does not teach having a modified fractional inhibitor concentration of less than or equal to about 100 ppm, instant specification teaches the measurement of modified fractional inhibitor concentration. See below.

    PNG
    media_image7.png
    444
    586
    media_image7.png
    Greyscale




modified fractional inhibitory concentration) claimed in  the instant application is determined as the average value of the lowest concentration value of material #2 that inhibits growth.
Inhibition of growth is determined “ if the culture optical density is less than or equal to 1/5 (20%) of the culture optical density of the untreated control “. 
The components  claimed, which is ingredient a) and chelant under b) “Diethylenetriaminepentakis (methylenephosphonic acid) (DTPMP)” are same especially material#2 that inhibits the growth according to data analysis under 2), which is the chelant DTPMP. PTO is not equipped to measure the modified fractional inhibitory concentration.  Examiner pointed out and addressed the limitation of all the claims claimed in the instant application.
A reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. "[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Id). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is... a person of ordinary creativity, not an automaton." Id at 1742. 


	A skilled artisan would  certainly be motivated to  modify the  shampoo composition of  WO  exemplified having the anti-dandruff agent which piroctone olamine (claimed ingredient a, which is “l-Hydroxy-4-methyl-6-(2,4,4-trimethylpentyl)-2-pyridone (monoethanolamine salt)) and add  the chelator which is “Diethylenetriaminepentakis (methylenephosphonic acid) (DTPMP)” taught by US ‘715 at paragraph [0044]  in view of both chelators are commonly used in the shampoo compositions with the reasonable expectation of success that the modified shampoo compositions are also useful for cleaning the hair and provide anti-dandruff properties and the chelator DTPMP does not reduce the cleansing properties of hair when used with hard water and provide conditioning effect to hair.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619